Citation Nr: 0837825	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for diabetes.

3.  Entitlement to service connection for hypertension 
secondary to diabetes.

4.  Entitlement to service connection for heart disease 
secondary to diabetes.

5.  Entitlement to service connection for tinnitus

6.  Entitlement to service connection for insomnia.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for depression.

9.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

10.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1984 to August 
1988.  He also had additional service in the Kansas Army 
National Guard from May 14, 1998 to July 1, 2004.  

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for diabetes, 
hypertension, heart disease, tinnitus, insomnia, sleep apnea, 
depression, and GERD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hearing loss was 
denied by the RO in April 1989 and not appealed; the April 
1989 rating action was the last final denial as to that issue 
on any basis before the present attempt to reopen the claim.  

2.  The evidence received since the April 1989 rating 
decision is new, but does not raise a reasonable possibility 
of substantiating the underlying claim for service 
connection, and therefore is not material evidence.  

3.  The veteran's acute muscle strain in service was acute 
and transitory, and a continuing disability was not then 
present; and there is no persuasive medical nexus evidence of 
record otherwise etiologically linking his current right 
shoulder disability to military service.  


CONCLUSIONS OF LAW

1.  The RO's unappealed April 1989 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2007).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 3.385 (2007).

3.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1101, 1110, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Pertinent Law and Regulations for New and Material 
Evidence - hearing loss

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  The RO originally denied the veteran's 
claim for service connection for hearing loss in April 1989.  
He did not appeal.  The April 1989 rating action was the last 
final denial as to that issue on any basis before the present 
attempt to reopen the claim.  See 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  

The veteran's request to reopen his claim was filed in 2005.  
By regulation, "new" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Furthermore, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has indicated that evidence may be 
considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998).

In addition, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated that, in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis, which means, in this case, since the April 1989 
RO decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing is deemed a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

As noted previously, the claim for service connection for 
hearing loss was denied by the RO in April 1989 and not 
appealed.  The denial was based upon the RO's finding that 
the veteran's hearing loss was within normal limits.  
Therefore, any "new" evidence would have to show current 
hearing loss that was incurred in or aggravated by active 
military service.  

Evidence of record in April 1989 consists of service 
treatment records (STRs) which include multiple in-service 
hearing conservation data sheets and reports of audiometric 
examinations of the veteran's hearing acuity.  A reference 
audiogram dated in June 1984 revealed puretone thresholds in 
the left ear of 10, 5, 5, 10, 5 and 0, decibels at 500, 
1,000, 2,000, 3,000, 4,000 and 6,000 Hz. respectively, and 
for the right ear at the same frequencies were 10, 5, 0, 0, 
10, and 5 decibels.  These records do show that in April 1986 
the veteran complained of problems with hearing with 
background noise and a year later was treated for otitis 
media of the left.  However subsequent audiograms in 1986 and 
1987 showed no significant threshold shifts.  At separation, 
in March 1988, an audiogram revealed puretone thresholds in 
the left ear of 0, 0, 0, 0, 0, and 0 decibels at 500, 1,000, 
2,000, 3,000, 4,0000 and 6,000 Hz and for the right ear at 
the same frequencies were 5, 0, 0, 0, 15, and 0, decibels.  
All indicative of normal hearing.  

Post-service records include a January 1989 audiogram which 
showed puretone thresholds for the right ear were 5, 0, 0, 
and 20 decibels at 1000, 2000, 3000, and 4000 Hz, 
respectively, and for the left ear at the same frequencies 
were 0, 0, 0, and 5 decibels.  Average puretone threshold was 
6 for the right ear and 1 for the left ear.  Speech 
recognition scores on the Maryland CNC wordlist were 92 
percent in the right ear and 96 percent in the left ear.  The 
examiner concluded that hearing was within normal limits at 
all test frequencies bilaterally. 

Evidence received since the April 1989 rating decision 
includes an audiometric examination given at the time of the 
veteran's discharge from the National Guard in November 2004.  
Puretone thresholds for the right ear were 15, 10, 10, 0, 20, 
and 30 decibels at 500, 1000, 2000, 3000, 4000 and 6000 Hz, 
respectively, and for the left ear at the same frequencies 
were 10, 10, 10, 10, 5 and 35 decibels.  Average puretone 
threshold was 14 for the right ear and 13 for the left ear.  

Although additional evidence has been associated with the 
file subsequent to the 1989 decision, which is new, it 
continues to show the veteran's puretone threshold levels are 
not considered disabling as proscribed by VA regulation.  
Again, the measurements of the veteran's hearing acuity do 
not satisfy any of the three alternate bases for establishing 
hearing loss disability under 38 C.F.R. § 3.385.  
Specifically, the findings do not show a puretone threshold 
in any critical frequency was 40 decibels or greater, that 
three or more frequencies were 26 decibels or greater, or 
that the speech recognition score was less than 94 percent.  
Therefore the veteran does not have a hearing loss disability 
for which service connection can be awarded for VA purposes, 
notwithstanding that he may have noticeable loss of hearing 
acuity.  

To the extent that the veteran has offered testimony in an 
attempt to establish current hearing loss related service, 
the Board notes that such evidence essentially constitutes 
reiterations of the veteran's assertions made in connection 
with the prior denial, and, thus, cannot be considered 
"new" within the meaning of 38 C.F.R. § 3.156(a).  See Reid 
v. Derwinski, 2 Vet. App. 312, 315 (1992).  Inasmuch as there 
is no objective medical evidence of hearing loss, the veteran 
has proffered little in the way of "new" evidence and his 
contentions alone cannot satisfy the criteria for a current 
disorder.

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

II. Pertinent Law and Regulations for Service Connection 
right shoulder disability 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within a presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Regarding the veteran's service in the National Guard, 
38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including active duty and any 
period of active duty for training (ADT) during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  The term 
"active duty" is defined in 38 U.S.C.A. § 101(21) to 
include full time duty in the Armed Forces, other than active 
duty for training.  Further, ADT includes full-time duty 
performed by Reserve or National Guard members for training 
purposes.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Annual training is an example of active duty for training, 
while weekend drills are inactive duty training (IDT).  

Service connection is available for any period of ADT during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in the line of duty, or for any 
period of IDT during which the individual was disabled or 
died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.  The U.S. 
Court of Appeals for Veterans Claims (Court) has re-affirmed 
that service connection is available for injuries, and not 
diseases, sustained on inactive duty for training.  See 
Brooks v. Brown, 5 Vet. App. 484 (1993).  Thus, service 
connection may be established for disability resulting from 
injuries or diseases incurred during active duty or ADT, or 
injuries incurred in IDT.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit-of-the-doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis

Service treatment records (STRs) fail to reveal any 
significant right shoulder disability.  The veteran did not 
indicate a specific injury during service, and none is 
documented.  These records do, show that in October 1985, he 
was involved in a car accident and sustained injuries to the 
cervical and lumbar spine.  He voiced no injury or complaint 
of right shoulder pain at that time, and required no 
treatment.  The veteran's history is also significant for a 
second car accident in March 1988.  On this occasion 
complaints involved the neck, low back, shoulders, and left 
upper extremity, diagnosed as acute muscle strain.  There 
were no significant findings reported and no evidence of 
additional follow-up evaluation, which would provide a basis 
for a current diagnosis of a chronic right shoulder disorder.  

During a post-service VA examination in January 1989, the 
veteran gave a history of a car accident, which resulted in 
some musculoskeletal problems involving his upper thoracic 
spine.  He was otherwise well and had no other acute or 
chronic medical complaints, was on no medications, and saw no 
physicians regularly.  His orthopedic problems were confined 
to the neck, low back, left knee, right fifth toe, and left 
great toe.  There was also some evidence of residuals of 
right wrist strain secondary to a post-service accident.  
There were no complaints or findings pertaining to the right 
shoulder.  

The veteran's National Guard records consist of a separation 
physical dated in November 2004, which shows that only 
cervical and lumbar spine abnormalities were highlighted and 
service connection was subsequently established for soft 
tissue sprain/strain of the cervical and lumbar spine.  
Again, there were no complaints or findings pertaining to the 
right shoulder.  Given the opportunity to identify any 
history or symptoms associated with the accident during his 
period of active duty, the veteran reported no pertinent 
complaints.  As a result, STRs do not affirmatively establish 
that a chronic right shoulder disorder had its onset during 
any period of military service.  See Clyburn v. West, 12 Vet. 
App. 296, 301 (1999).  

The first clinical evidence of right shoulder disability is 
in February 2005.  At that time, the veteran was treated for 
rotator cuff injury after falling on some ice.  He later 
underwent right shoulder acromioplasty and rotator cuff 
repair in May 2005.  The examiner did not link the right 
shoulder disability to military service and no additional 
post-service medical records that discuss the etiology of the 
veteran's right shoulder disability have been obtained and 
associated with the claims folder.  

Here, the absence of evidence of a chronic disability in the 
STRs or of persistent symptoms of a disability between 
separation from active service along with the first evidence 
of a disability many years later constitutes negative 
evidence tending to disprove the assertion that the veteran 
was disabled from any disease or injury during service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  In addition, the record 
is negative for a medical opinion linking the claimed right 
shoulder disability to military service.  See Hickson, supra.

The only other evidence submitted in support of the claim 
consists of lay statements and the veteran's testimony given 
at his February 2008 Board hearing.  At the hearing, the 
veteran essentially reiterated previously submitted 
information consistent with history and complaints made 
during the course of this appeal.  However, the Board finds 
the veteran's actual STRs are more probative than his 
statements as to the incurrence of a right shoulder injury 
during service.  Even assuming he sustained some type of in-
service right shoulder injury, the Board finds it much more 
reasonable to conclude that it was acute and transitory, 
given that the STRs note no description of the type of injury 
that the veteran now describes, and post-service medical 
records are negative for complaints, findings, or treatment 
of right shoulder pain, until almost 20 years after active 
duty.  See Curry v. Brown, 7 Vet. App. 59 (1994) (veteran's 
version of events from the past may be of limited credibility 
and probative value in the absence of medical records showing 
treatment for the claimed disorder).  In summary, there is no 
evidence beyond the veteran's own statements that his current 
right shoulder disability had its onset during service, and 
records which would be expected to corroborate his account, 
i.e., the STRs, do not do so.  Thus, with all due respect for 
the sincerity of his statements, this contrary evidence 
significantly reduces the probative weight to be assigned to 
his testimony.  

The Board also acknowledges that the veteran was not 
specifically examined for the purpose of addressing his right 
shoulder claim; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

There is no credible, competent evidence indicating that the 
current right shoulder disability may be associated with 
service.  Also because the evidence of record is sufficient 
to make a decision on the claim, VA is not required to 
provide the veteran with a medical examination absent a 
showing by the veteran of a current disability and an 
indication of a causal connection between the claimed 
disability and service.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002).  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in January 2005, March 2005, 
April 2005, and June 2005 which fully addressed the notice 
elements and was sent prior to the initial RO decisions in 
this matter.  The letters informed the veteran of what 
evidence was required to substantiate the claims and of the 
veteran's and VA's respective duties for obtaining evidence.  
Although no longer required, the veteran was also asked to 
submit evidence and/or information in his possession to the 
RO.  The RO also sent him a letter in March 2006 informing 
him of the information required by Dingess, supra.  The Board 
also finds that the March 2005 letter meets the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim for 
service connection for hearing loss.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA. Moreover, the 
veteran has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claims.  The veteran's 
service and post-service treatment reports are of record, and 
the RO obtained a medical opinion.  Thus, it appears that all 
obtainable evidence identified by the veteran relative to the 
claims has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist the veteran in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The duties to notify and assist the veteran have been 
fulfilled.


ORDER

As new and material evidence has not been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for hearing loss is denied.

Service connection for a right shoulder disability is denied. 


REMAND

The veteran is seeking entitlement to service connection for 
diabetes mellitus on the basis of his service with the Kansas 
Army National Guard from May 14, 1998 to July 1, 2004.  
Treatment records from his National Guard service reflect 
that as a result of diabetes mellitus, the veteran was placed 
on a permanent physical profile in November 2002 and again in 
August 2003.  In November 2004, a Physical Evaluation Board 
(PEB) subsequently found him physically unfit for service.  
Since the veteran would be entitled to service connection if 
it were shown that his diabetes were incurred in or 
aggravated by a period of active duty training (ADT), a 
record of his periods of ADT and inactive duty training (IDT) 
during his National Guard service should be obtained in order 
to appropriately decide the claim.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6.

Additionally, because the veteran was separated from the 
National Guard because of his diabetes, medical records 
possibly were created in consideration of this basis for his 
separation from service.  However, the only pertinent record 
on file is a November 2004 physical report, at the time he 
was finally separated from the National Guard.  Therefore, 
any additional relevant treatment records, including an 
enlistment physical examination, must be obtained and added 
to the claims folder.  After receiving the additional 
information requested above, the agency of original 
jurisdiction should obtain a medical opinion that 
specifically addresses whether the veteran has diabetes, and, 
if so, whether it is medically incurred in, aggravated by, or 
otherwise related to, his period of active service or a 
period of ADT.

The veteran also seeks service connection for other 
conditions as secondary to diabetes mellitus, namely 
hypertension and heart disease.  Therefore, these issues are 
remanded as "inextricably intertwined" with the issue of 
entitlement to service connection for diabetes mellitus since 
they are claimed on a secondary basis.  As such, if service 
connection is deemed warranted for diabetes mellitus, it 
could potentially affect the outcome of these claims.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  An 
examination of the etiology of any current hypertension or 
heart disease will likewise be necessary.  

In addition, to the claims above, the veteran seeks service 
connection for tinnitus, insomnia, sleep apnea, depression, 
and GERD.  Here, he has provided some evidence of either a 
current diagnosis of each of these conditions or of an 
incident in service which requires further explanation or 
development. 

Available STRs for his period of active duty are completely 
negative for complaints, diagnoses, or treatment of tinnitus 
sleep apnea, or depression.  However, the veteran was treated 
on a single occasion for complaints of insomnia and possible 
gastroenteritis.  At his National Guard separation physical 
in November 2004, the physician noted a history of chronic 
insomnia, sleep apnea, depression, and GERD, but provided no 
further summary or elaboration.

The post-service medical evidence is essentially devoid of 
discussion of the claimed disabilities and fails to provide 
an opinion as to whether any current disorders are present 
and, if so, their etiology.  As such, a VA examination is 
needed to determine whether the veteran has the claimed 
disabling disabilities and, if so, whether they are related 
to service or active duty for training.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Also during his 2008 hearing the veteran reported that he 
received treatment for several disabilities from VA Medical 
Centers in Topeka and Leavenworth.  There is no evidence that 
an attempt to obtain these reports was made.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  These 
reports must be obtained, as they may contain medical 
findings and other conclusions that might be determinative in 
the disposition of the claims.  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to his 
claims, such as providing him with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  In particular, the veteran 
should be advised that service connection 
is not authorized for disorders which 
arise during a period of enlistment in a 
reserve component, except where the 
disorder is incurred during a period of 
ADT.  The veteran should also be sent the 
necessary VCAA notice as it relates 
directly to claims for secondary service 
connection, which differ from the usual 
service connection claims.  

2.  The AMC/RO should contact the 
National Personnel Records Center (NPRC), 
the Department of the Kansas Army 
National Guard and any other appropriate 
sources to verify the veteran's service, 
including all periods of active duty, 
ADT, and IDT.  The AMC/RO should also 
obtain all examination and treatment 
records related with such service for 
incorporation into the record, 
particularly all medical records 
associated with the veteran's separation 
in 2004, which was based on his diabetes.  

3.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of his claimed 
disabilities, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  
These records should include (but are not 
limited to) all outstanding treatment 
records from private medical 
professionals pertaining to the initial 
onset of his diabetes mellitus as well as 
treatment records from VA Medical Centers 
in Topeka and Leavenworth.  Document any 
attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the veteran, so 
inform the veteran and request that he 
obtain and submit it.

4.  The AMC/RO should arrange appropriate 
VA examination to determine the nature, 
extent, and etiology of his diabetes, 
hypertension, heart disease, tinnitus, 
insomnia, sleep apnea, depression, and 
GERD.  The claims folder must be made 
available to the examiner(s) for review 
of the case, and the examination 
report(s) should include discussion of 
the veteran's documented medical history 
and assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies should be 
performed, and the examiner should review 
the results of any testing prior to 
completing the report.  Complete 
diagnoses should be provided.

a.  The examiner should render an 
opinion as to whether it is at least 
as likely as not that diabetes, 
tinnitus, insomnia, sleep apnea, 
depression, or GERD, are presently 
manifested, and if so, their 
approximate date of onset (i.e., are 
they causally or etiologically related 
to veteran's active service and/or ADT 
versus IDT.  If any claimed disability 
cannot be regarded as having been 
incurred during a period of active 
duty or ADT, the examiner should 
specifically indicate so.  

b.  If it is determined that diabetes 
had its onset during a period of 
active service or ADT, the examiner 
should then provide an opinion as to 
whether it is at least as likely as 
not that any currently demonstrated 
diabetes aggravates, contributes to, 
or accelerates any cardiovascular 
disorder, to include hypertension 
and/or heart disease.  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, as contrasted to temporary 
or intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and his 
representative an appropriate SSOC to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


